DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response dated 03 September 2021 to the restriction requirement mailed 06 August 2021 has been received.  Applicant has elected Group I, claims 33 – 56 and species A, the embodiment as disclosed in figures 1a – 1c, and asserts all claims read on the elected embodiment.  It has been determined that claims 46 and 47 read on species B, the embodiment of figure 4a and therefore claims 46 and 47 have been withdrawn as directed to a non-elected species.  Thus claims 46, 47, and 57 – 64 have been withdrawn from further consideration and an action on the merits of claims 33 – 45 and 48 – 56 follows.
Drawings
The drawings are objected to because:
In figures 1a, 1b, 1c, 1d, 1e, 2a, 2b, 2c, 2d, 2e, 2f, 2g, 3a, 3b, 4a, and 4b lower case letters have been used to denote the various partial views.  Partial views must be identified by the same number followed by a CAPITAL letter, .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said wall of said channel-shaped cavity has, on an inner side, a profile which is configured to subject a liquid jet flowing from the top side of the capsule to the bottom side of the capsule to a rotary impulse by said capsule” as recited in claim 52 and “a lower edge of a wall directly enclosing said channel-shaped cavity, said lower edge being directed toward the bottom side of the capsule, is formed with one or more cutouts to enable gas to escape from said channel-shaped cavity” as recited in claim 53 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33 – 36, 40, 44, 45, 48, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Van De Sluis WO 2016/081477.
Regarding claim 33, Van De Sluis discloses a capsule (cartridge 1) capable of holding ingredients (beverage concentrate) for the production of a beverage which capsule comprises a capsule body (2) at least partially covered on a top side of the capsule (upper edge 5) by a lid (top sealing film 6) and enclosing a first chamber (reservoir) for holding a first ingredient.  A chamber wall (column 11) encloses a channel-shaped cavity (column bore 12) extending from the top side of the capsule (5) to a bottom side of the capsule (bottom 3), said chamber wall (11) bordering said first chamber, and a valve element (valve member 20) capable of opening a first outlet opening (dispensing passage 15) of said first chamber at said chamber wall by a rod (lance 120) inserted into said cavity from the top side of the capsule, whereupon the first ingredients can flow out of the capsule from said first chamber via said cavity at the bottom side of the capsule (page 31, ln 27 – page 33, ln 5, fig. 1, 2, and 7).
Regarding claim 34, Van De Sluis discloses said chamber wall (11) forms a valve housing of a valve (11/20) of the capsule (1).  The first outlet opening (15) is an aperture formed in said valve housing, the valve element (20) forms a closure part of said valve (11/20) of the capsule, said closure part includes a closure part wall, which encloses said channel shaped cavity, and said closure part is formed with at least one aperture (25) in said closure part wall.  The at least one aperture can be aligned with said first outlet opening by a movement of said closure part relative to said valve housing, in order to open said first outlet opening (page 32, ln 30 – 33, fig. 1 and 2).
Regarding claim 35, Van De Sluis discloses said at least one aperture (25) in said closure part wall is capable of being arranged to enable said at least one aperture to be aligned with said first outlet opening (15) by a translation movement of said 
Regarding claim 36, Van De Sluis discloses the valve of the capsule, is formed by the valve housing and the closure part (page 32, ln 13 – 16, fig. 1 and 2).  That is all that is positively recited.
With respect to the remaining recitations of claim 36 beginning “is configured to enable a change, by a movement of said closure part” these are seen to be recitations regarding the intended use of the valve of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Van de Sluis certainly 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “is configured to enable a change, by a movement of said closure part”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Van De Sluis, and further that the prior art structure, which is identical in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
In any event the capsule of Van De Sluis is capable of enabling a change, by a movement of said closure part, of a degree of opening of said first outlet opening and a volumetric flow of said first ingredient into said channel-shaped cavity (fig. 1 and 2 - open and closed position, respectively).
Regarding claim 40, Van De Sluis discloses the closure part has an upper surface that would comprise a contact device by which the rod inserted from the top side of the capsule acts on the closure part to move said closure part and press said closure part toward the bottom side of the capsule (page 35, ln 9 – 14 and fig. 7 and 9).
Regarding claim 44, the closure part (20) of Van De Sluis would be capable of reclosing the first outlet opening (15) after said first outlet opening would have been opened by pushing the lower end, i.e. the nozzle (outlet 23) upwards into the capsule body (fig. 1 and 2).
Regarding claim 45, Van De Sluis discloses that the closure part would be made from a different material from the valve housing (selecting non-compatible plastics) in 
Regarding claim 48, Van De Sluis discloses there would be a nozzle (outlet 23) (page 32, ln 13 – 16, and fig. 2).
With respect to the remaining recitations of claim 48 beginning “configured to bundle a stream of liquid from said channel-shaped cavity” these are seen to be recitations regarding the intended use of the valve of the capsule and rejected as such for the same reasons given above in claim 36.  In any event the nozzle of Van De Sluis would be capable of bundling a stream of liquid from said channel-shaped cavity.
Regarding claim 50, Van De Sluis discloses there would be a sealing foil (top sealing film 6) closing the channel-shaped cavity (page 31, ln 32 – 33 and fig. 6).
Regarding claim 51, Van De Sluis discloses the channel-shaped cavity and the pipe has a substantially round cross section (bore 12) (page 32, ln 7 – 8, and fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating


Claims 38, 39, 43, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis WO 2016/081477.
Regarding claims 38 and 39, Van De Sluis discloses the first outlet opening (portion 9) is arranged in a lower region of said valve housing (column 11) facing toward the bottom side of the capsule.  The valve housing (column 11), in an upper region faces toward the top side of the capsule.  In that the cover (6) can be construed as an extension of the valve housing and said cover (fig. 2) is formed with a first inlet opening (passage created by piercing member 28) (fig. 2) it is seen that an upper region is formed with a first inlet opening to said first chamber.  Since the inlet opening of Van De Sluis serves the same purpose as recited by the applicant, which is to allow entry of pressurized fluid into the first chamber thereby assisting in dispensing, it would have been obvious to the ordinarily skilled artisan to have formed the first inlet opening to the first chamber in an upper portion of said valve housing as an obvious matter of choice and/or design and/or an obvious rearrangement of parts.  Shifting the position of said first inlet opening to an upper region of the valve housing would not have modified the operation of the capsule.
Further, said closure part would then necessarily have to have an aperture in said closure part wall, which aperture would be aligned with said first inlet opening by a movement of said closure part relative to said valve housing.  The valve of the capsule is formed by the valve housing (11) and the closure part (20) and the first outlet opening and the first inlet opening would be opened together (page 32, ln 1 – 32, and fig. 1 and 2).
With respect to the remaining recitations of claim 38 beginning “in order to open said first inlet opening” these are seen to be recitations regarding the intended use of the valve of the capsule and rejected as such for the same reasons given above in claim 36.
Regarding claim 43, Van De Sluis discloses the valve of the capsule, is formed by the valve housing (11) and the closure part (20).  In that the side wall of the closure part is closely fitted to the side wall (bore 12) of the valve housing it is seen that there is a sealing element configured to seal off an interspace between said valve housing and said closure part, both when said first outlet opening is closed and when said first outlet opening is opened, to assure that substantially no ingredients can pass from said first chamber into said interspace (page 32, ln 5 – 33, and fig. 1 and 2).
Regarding claim 53, Van De Sluis discloses a lower edge of a wall directly enclosing said channel-shaped cavity which lower edge is directed toward the bottom side of the capsule has one or more cutouts (one or more outlet openings 81) (inlet 82) (page 42, ln 1 – 22 and fig. 20).  
With respect to the remaining recitations of claim 53 beginning “to enable gas to escape from said channel-shaped cavity” these are seen to be recitations regarding the intended use of the cutouts of the capsule and rejected as such for the same reasons given above in claim 36.  In any event Van De Sluis discloses said cutouts would enable gas to escape from the channel-shaped cavity.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis WO 2016/081477 in view of Wong et al. US 2012/0251668 as further evidenced by Skalski et al. US 2012/0263831.
Claim 37 differs from Van De Sluis in a second chamber of the capsule having a second outlet opening having a different shape.  
Wong discloses a capsule (2) capable of holding ingredients for the production of a beverage which capsule has a capsule body at least partially covered on a top side of the capsule (lid 20) and enclosing a first chamber (48a) capable of holding a first ingredient.  Wong further discloses that it was old and conventional to provide a capsule with a second chamber (48b) such that the capsule would contain a second ingredient (paragraph [0049] and fig. 2).  Wong is providing a second compartment with a second ingredient for the art recognized purpose of both strengthening the capsule as well as allowing a particularly composed beverage to be provided in one preparation operation.  To therefore modify Van De Sluis and provide a second compartment as taught by Wong would have been obvious to the ordinarily skilled artisan.  Further, once is was known to dispense a first ingredient from a capsule with a valve element configured to open a first outlet opening of a first chamber by a rod inserted into said cavity form the top side of the capsule and that the capsule would contain a second chamber as taught by Van De Sluis in view of Wong it would have been obvious to provide a second outlet opening of the second chamber.  Regarding the first and second outlet openings having different shapes such that a ratio of the volumetric flow of the first ingredient and a second ingredient could be changed by a movement of the closure part it is first to be noted that the particular volume of each of several ingredients dispensed from a capsule during beverage production would be, among other things, at least a matter of personal taste which the consumer of said beverage would routinely optimize based on the particular type of beverage being produced, the ingredients provided in the capsule, .
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis WO 2016/081477 in view of Ravji US 2012/0096876.
Claim 41 differs from Van De Sluis in the contact device having a rib formed on an inner side of the closure part wall that would be capable of enabling a shoulder of the rod to act on the rib.  
Ravji discloses a capsule (container 20) capable of holding ingredients (23) for the production of a beverage which capsule has a capsule body at least partially covered on a top side of the capsule and enclosing a first chamber capable of holding a first ingredient (paragraph [0052], [0065], and fig. 9).  Ravji further discloses the capsule would have a contact device (connector 28) which contact device would have a rib (upper portion 42) formed on an inner side of the closure part wall and capable of enabling a shoulder of a rod (plunger 33) to act on the rib (paragraph [0071]).  Ravji is providing the contact device with a rib formed on an inner side of a closure part wall to enable a shoulder of the rod to act on the rib in order to move the closure part and press said closure part toward the bottom side of the capsule which is applicant’s claimed reason for doing so as well.  To therefore modify Van De Sluis and provide a rib formed on an inner side of the closure part wall as taught by Ravji would have been an obvious matter of choice and or design to the ordinarily skilled artisan.
With respect to the remaining recitations of claim 41 beginning “in order to move said closure part, and to press said closure part toward the bottom side of the capsule” these are seen to be recitations regarding the intended use of the rib of the capsule and rejected as such for the same reasons given above in claim 36.  Nevertheless, Ravji discloses that the rib would be capable of moving the closure part and pressing the closure part toward the bottom side of the capsule.
Regarding claim 42, Van De Sluis in view of Ravji discloses the rib (42) extending along the inner side of said closure part wall is formed with one or more gaps (41) capable of enabling one or more corresponding wings (protruding portion 39) of the rod to be guided through said one or more gaps, when the rod is moved in a first .
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis WO 2016/081477 in view of Verbeek US 2009/0223375, as further evidenced by Aviles et al. US 9,764891, and Lazaris et al. US 2001/0048957.
Claim 49 differs from Van De Sluis in the capsule body being asymmetric with respect to a rotation axis.
It is not seen that patentability would be predicated on the particular shape since the shape one would choose would be an obvious matter of choice based on the particular configuration that would be required to fit a particular model equipment.  
Nevertheless Verbeek discloses a capsule (package 1) capable of holding ingredients for the production of a beverage which capsule has a capsule body at least partially covered (seal 13) on a top side of the capsule and enclosing a first chamber (reservoir 10) capable of holding a first ingredient (liquid ingredient for a food stuff) (paragraph [0060] and fig. 1).  Verbeek further discloses the capsule body would be asymmetric with respect to a rotation about a rotation axis to permit a unique orientation of the capsule about the rotation axis (so that the package can be placed in only one way in the holder) (paragraph [0069]).  Verbeek is providing a capsule with an asymmetric shape with respect to a rotation about a rotation axis to permit a unique orientation of the capsule about the rotation axis which is applicant’s recited and disclosed reason for doing so as well.  To therefore modify Van De Sluis and provide the capsule with an asymmetric shape as taught by Verbeek would have been an obvious matter of choice and/or design.  Aviles (fig. 9A and 9B) and Lazaris (fig. 10 – .
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis WO 2016/081477 in view of Schäling et al. US 2018/0242776.
Regarding claim 52, Van De Sluis discloses the channel-shaped cavity (bore 12) is enclosed directly by a wall in that chamber wall (11) and the wall of closure part (20) are each placed on either side of said channel-shaped cavity.  Van De Sluis further discloses that the interior of the channel-shaped cavity would have facing thereto, that is, on the inner side of said channel-shaped cavity a profile (three to six groove outlets) next thereto which would be capable of subjecting a liquid jet flowing from the top side of the capsule to the bottom side of the capsule to a rotary impulse in that a liquid ingredient flowing through said profile would  obviously cause a disturbance in said jet flowing and would be seen as creating a rotary impulse (page 37, ln 1 – 18 and fig. 13 and 14).  In the event applicant would deign to say that the profile of Van De Sluis would not create a rotary impulse Van De Sluis further discloses that the profile could have other tortuous designs (page 37, ln 20 – 29) which would obviously create a rotary impulse in a liquid jet flowing from the top side of the capsule to the bottom side of the capsule.  
In the event that claim 52 can be construed that Van De Sluis is not providing a channel-shaped cavity enclosed by a wall where the wall of the channel-shaped cavity has on an inner side a profile which is configured to subject a liquid jet flowing from the top side of the capsule to the bottom side of the capsule to a rotary impulse Schäling discloses that it was conventional and known in the art to provide a channel-shaped .
Claim 54 – 56 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis WO 2016/081477 in view of Schäling et al. US 2018/0242776 as further evidenced by Wong et al. US 2012/0251668.
Claim 54 differs from Van De Sluis in the capsule body enclosing a second chamber for holding a second ingredient where the chamber wall borders the second chamber.
Schäling discloses that it was conventional and known in the art to provide a capsule (1) with a first chamber (5) and second chamber (6) where the capsule body encloses the second chamber, the second chamber is capable of holding a second ingredient (substance), and the (first) chamber wall (divider 4) borders the second chamber (paragraph [0064] – [0065] and fig. 1).  Further Schäling discloses a valve element (25/26/8) capable of opening a second outlet opening in the second chamber at the chamber wall by means of a rod (ram 25) which enables second ingredients to flow 
Regarding claim 55, since the second outlet opening of said second chamber is the first outlet opening to be opened Van De Sluis in view of Schäling as further evidenced by Wong disclose said second outlet opening of said second chamber is arranged nearer the top side of the capsule than said first outlet opening of said first chamber (5) such that, initially, second ingredients emerge from said second chamber (6), and thereafter first ingredients emerging from said first chamber, mix with a liquid flowing from the top side to the bottom side of the capsule through said channel-shaped cavity (‘776, paragraph [0012], [0076] – [0077], and fig. 8 and 9) and the second ingredients have a solubility, in the liquid flowing through said channel-shaped cavity, greater than a solubility of the first ingredients (powdery substance may be present in one chamber and a syrupy substance may be present in the other chamber) (‘776, paragraph [0014]).
Regarding claim 56, Van De Sluis in view of Schäling as further evidenced by Wong disclose the first chamber (5) has a greater holding capacity than the second chamber (6) (‘776, fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        22 September 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792